Citation Nr: 9930768	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	To be clarified.


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from September 1965 to June 1968.  The 
veteran died on March [redacted], 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 1998, a statement of the case was issued that same 
month.  A substantive appeal was received in July 1998.  

The Board notes that the May 1998 rating decision included a 
denial of entitlement to accrued benefits.  The appellant was 
notified in May 1998 that if she wished to appeal the 
decision regarding accrued benefits, she must submit a notice 
of disagreement to that effect.  It appears from the record 
that she failed to note her disagreement with denial of 
accrued benefits and that issue is not before the Board on 
appeal.  See 38 U.S.C.A. § 7105 (a) (West 1991); 38 C.F.R. 
§ 20.200 (1999).


REMAND

The appellant in this case has submitted a copy of a March 
1996 VA outpatient clinic record which documents examination 
and treatment of the veteran.  Significantly, this medical 
record includes an apparent Axis I diagnosis by a Charles M. 
VanValkenburg, M.D. of alcohol dependence secondary to the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).  The Board notes that the cause of death reported on 
the veteran's death certificate was alcoholic cirrhosis. 

However, the record does not show that any request was made 
to obtain the original March 1996 VA outpatient record or any 
other VA medical records which may not have been associated 
with the claims file.  Further, various medical records in 
the claims file appear to refer to past hospitalizations.

The Board notes here that although not expressly articulated 
by the RO, it is clear that the RO has treated the 
appellant's cause of death claim as well-grounded.  In view 
of the March 1996 medical report from Dr. VanValkenburg, the 
Board agrees that there is medical evidence suggesting a 
nexus between the veteran's PTSD and his death due to 
alcoholic cirrhosis.  With a well-grounded claim arises a 
duty to assist the appellant.  38 U.S.C.A. § 5107(a). 

The Board also notes that it does not appear that the 
appellant has executed an appointment of any representative 
in connection with her claim.  

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should obtain any of the 
veteran's VA hospital and outpatient 
clinic records (not already of record) 
that pertain to treatment for PTSD, 
alcoholism, and any other related 
diagnosis, including any records from Dr. 
VanValkenburg. 

2.  The RO should also request that the 
appellant identify any private source of 
medical treatment for PTSD and or 
alcoholism not already associated with 
the claims file.  She must furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with any non-VA medical source she 
identifies.  The medical records from all 
sources identified, not currently of 
record, should then be requested and 
associated with the claims folder.   

3.  The appellant should be contacted and 
requested to clarify her wishes regarding 
representation.  She should be furnished 
appropriate forms to designate a 
representative. 

4.  After the development requested above 
has been completed, the RO should review 
the additional evidence and if the 
determination remains unfavorable, the RO 
should furnish the appellant (and her 
representative if she properly appoints 
one) with a supplemental statement of the 
case.  After an opportunity to respond, 
the case should be returned to the Board 
for appellate review. 

The purpose of this remand is to ensure that all pertinent VA 
medical records have been associated with the claims file and 
to assist the appellant.  The appellant and any properly 
appointed representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


